Opinion by
Judge Hardin:
The note for $106.85 exhibited by the appellee, as evidence of his debt, appears to have been taken in satisfaction of the accounts for taxation, and according to repeated decisions of this court, plainly imparts the personal obligation, of A. H. Bohannan, the fact of his being guardian being shown only as matter of identity and description. It is not alleged that the acceptance of this note was induced by fraud or mistake. The action should, therefore, have been treated as against A. H. Bohannan and his sureties on his bond, as guardian, for the individual debt of A. H. Bohannan. The demurrer of the sureties to the petition should, therefore, have been sustained, independently of the question whether, in any case, an action can be maintained directly on the bond of a guardian for an ordinary liability incurred by the guardian, as such for and on behalf of the wards.
It results that the action of the court in overruling the demurrer to the petition, and also in instructing the jury, and passing an instruction inconsistently with the views we have stated, is deemed erroneous.
Wherefore the judgment is reversed, and the cause remanded for further proceedings, not inconsistent with this opinion.